UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


LEON I. ALDER,                          
                 Plaintiff-Appellant,
                 v.
CHARLES E. JAMES, SR.; MICHAEL
THOMAS; NATHANIEL L. YOUNG, JR.;                  No. 00-1026
CLAUDE S. ALLEN; G. BRYAN
SLATER; CLARENCE H. CARTER;
ROBERT C. METCALF,
             Defendants-Appellees.
                                        
           Appeal from the United States District Court
        for the Western District of Virginia, at Abingdon.
                 James P. Jones, District Judge.
                         (CA-99-103-1)

                       Argued: October 30, 2000

                      Decided: December 13, 2000

     Before WILKINSON, Chief Judge, and MICHAEL and
                TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Michael Allen Bragg, Abingdon, Virginia, for Appellant.
Peter Robert Messitt, OFFICE OF THE ATTORNEY GENERAL,
Richmond, Virginia, for Appellees.
2                           ALDER v. JAMES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Leon Alder appeals the district court’s order dismissing his § 1983
suit for lack of subject matter jurisdiction. We affirm.

                                   I.

   The Virginia Department of Social Services ("DSS") terminated
Alder in 1996 for sexual harassment and sexual misconduct. Alder
filed a grievance challenging his termination. See Va. Code Ann.
§ 2.1-116.05 (Michie 1995) (describing the grievance procedure for
state employees).1 The hearing officer assigned to the case concluded
that Alder had engaged in inappropriate conduct, but nonetheless
ordered his reinstatement. DSS requested that the Director of the
Department of Personnel and Training ("the Director") review the
hearing officer’s decision. See Va. Code Ann. § 2.1-116.07(C)
(Michie 1995) (authorizing the Director to "determine whether the
[hearing officer’s] decision is consistent with policy"). The Director
concluded that the decision was inconsistent with the state’s policy
against sexual harassment and ordered the hearing officer to recon-
sider the relief granted. The hearing officer reached the same result
upon reconsideration of the matter, and the Director again concluded
that the decision was inconsistent with the state’s policy against sex-
ual harassment. The Director’s determination rendered the hearing
officer’s decision non-binding under Virginia law. See id. (providing
that a hearing officer’s decision is binding only "if consistent with law
and policy").
    1
   In 1999 and 2000 the Virginia legislature amended statutory provi-
sions dealing with sundry aspects of the grievance procedure. However,
we deal only with the law in effect at the time the present controversy
arose.
                            ALDER v. JAMES                              3
   Seeking enforcement of the hearing officer’s decision, Alder filed
suit in Virginia state court. See Va. Code Ann. § 2.1-116.07(D)
(Michie 1995) (permitting both the employee and the state to petition
the circuit court "for an order requiring implementation of the hearing
officer’s decision"). The state court found in favor of DSS, holding
"that the Director . . . had full authority in this case to determine that
the Hearing Officer’s decision was not consistent with State Policy.
Accordingly, the Petitioner is not entitled to implementation of the
Hearing Officer’s decision." J.A. 55.

   Rather than appealing to the appropriate state appellate court, Alder
filed this § 1983 action in the United States District Court for the
Western District of Virginia. See 42 U.S.C.A. § 1983 (West Supp.
1998). Alder requested that the district court order implementation of
the hearing officer’s decision and contended that Virginia’s grievance
procedure violated the Due Process Clause of the Fourteenth Amend-
ment. Holding that the Rooker-Feldman doctrine applied, the district
court dismissed Alder’s claim. Alder appeals.

                                   II.

   This appeal turns on one question: Does the Rooker-Feldman doc-
trine prevent Alder from going forward with his § 1983 suit in federal
court? Because this question goes to the district court’s jurisdiction
over the subject matter, our review is plenary. See Valero Terrestrial
Corp. v. Caffrey, 205 F.3d 130, 133 (4th Cir. 2000).

   At base, the Rooker-Feldman doctrine bars a party who has lost his
case in state court "from seeking what in substance would be appel-
late review of the state judgment in a United States district court."
Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994); see also Dis-
trict of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). "[J]urisdiction to
review such decisions lies exclusively with superior state courts and,
ultimately, the United States Supreme Court." Plyler v. Moore, 129
F.3d 728, 731 (4th Cir. 1997). Rooker-Feldman applies not only to
issues actually decided by state courts, but also to "constitutional
claims that are inextricably intertwined with questions ruled upon by
the state court." Id. (internal quotation marks omitted). "Only habeas
corpus petitions or actions sounding in habeas corpus are excepted
4                           ALDER v. JAMES
from the Rooker-Feldman bar." Brown & Root, Inc. v. Breckenridge,
211 F.3d 194, 198 (4th Cir. 2000).

   The Rooker-Feldman doctrine is rooted in principles of comity and
federalism. See Alden v. Maine, 527 U.S. 706, 748 (1999) (observing
that the branches of the federal government must treat the states "in
a manner consistent with their status as residuary sovereigns and joint
participants in the governance of the Nation."); Younger v. Harris,
401 U.S. 37, 44 (1971) (describing comity as a principle based on "a
proper respect for state functions"). It also rests on statutory interpre-
tation of congressional grants of jurisdiction. Under 28 U.S.C.A.
§ 1257(a) (West 1993), a decision of a state’s highest court "may be
reviewed by the Supreme Court by writ of certiorari." Section
1257(a), coupled with the limited original jurisdiction of federal dis-
trict courts, see, e.g., 28 U.S.C.A. §§ 1331 (West 1993), 1332 (West
1993 & Supp. 2000), mandates the Rooker-Feldman bar.

   Alder frames his § 1983 action as a due process attack on the state
grievance procedure. Virginia law in effect at the time of Alder’s ter-
mination permitted the Director to set aside the decision of a hearing
officer if that decision was not consistent with state policy. Alder
therefore argues that the grievance procedure is unconstitutional with-
out some form of judicial review of the Director’s actions.2 To escape
the Rooker-Feldman bar, Alder contends that the state court simply
held that it lacked jurisdiction to enforce the hearing officer’s decision
because the decision was not final and binding under Virginia law.
Hence, a district court order reinstating Alder, so the argument goes,
would not affect the state court’s finding that it lacked jurisdiction.
We disagree with Alder’s characterization of the state court proceed-
ing.

   Alder argued in state court that the hearing officer’s decision was
binding. DSS did make a jurisdictional argument but also asked the
    2
    At appellate argument, Alder made much of the fact that the Virginia
legislature recently expanded the authority of the state courts to review
determinations of the Director. See Va. Code Ann. § 2.1-116.07:1
(Michie Supp. 2000). This choice by the legislature, however, has no
bearing on the question of whether Alder’s § 1983 suit requires the dis-
trict court to engage in appellate review of the state court judgment.
                             ALDER v. JAMES                              5
court "to declare the rights and status of the parties." J.A. 14. The
state court ultimately rejected Alder’s position, holding "that the
Director . . . had full authority in this case to determine that the Hear-
ing Officer’s decision was not consistent with State Policy" and that
Alder was "not entitled to implementation of the Hearing Officer’s
decision." J.A. 55. The state court clearly reached the merits of
Alder’s claim of reinstatement and the fact that one of the parties
argued there was no subject matter jurisdiction cannot erase the plain
language of the state court’s final order.
    Having determined the state court’s disposition of Alder’s claim,
we now must decide whether permitting Alder’s § 1983 suit to move
forward in federal court would require appellate review of the state
court order. We conclude that it would. A party "may not escape the
jurisdictional bar of Rooker-Feldman by merely refashioning its
attack on the state court judgment[ ] as a § 1983 claim." Jordahl v.
Democratic Party, 122 F.3d 192, 202 (4th Cir. 1997). On this point,
Alder’s complaint filed in the district court is instructive. See Breck-
enridge, 211 F.3d at 199 (observing that when plaintiff’s federal com-
plaint "requests the exact same relief that the state trial court refused
to grant" Rooker-Feldman is likely applicable). In the federal com-
plaint, Alder again asserts that the Director had no authority to set
aside the hearing officer’s order and Alder requests reinstatement to
his former position. Though the federal complaint does attack the
grievance procedure itself as "a mere farce and pretext" that did not
afford due process, J.A. 65, this is but an expansion of paragraph thir-
teen of Alder’s state court complaint in which he asserts that under
the Constitution his "vested property right in his public employment
. . . may not be terminated except by due process." J.A. 8.
   Of course, the state court order does not specifically mention the
due process claim. However, under Rooker-Feldman "even if a claim
is not . . . ruled upon [by a state court], a plaintiff is not entitled to
bring that claim in federal court." Guess v. Board of Med. Examrs.,
967 F.2d 998, 1003 (4th Cir. 1992). Likewise, even if we did not con-
strue the complaint filed in state court as raising the due process ques-
tion, Alder still would not be entitled to bring the due process claim
in federal court. See id. at 1002 ("Merely because a state court is not
presented with a federal claim does not mean that a federal court can
adjudicate that claim. . . ."). This court has made clear that if constitu-
tional claims were not raised or addressed in state court, the Rooker-
6                           ALDER v. JAMES
Feldman doctrine "will preclude jurisdiction if the constitutional
claims are inextricably intertwined with the merits of the state court
judgment." Id. at 1003; see also Suarez Corp. v. McGraw, 125 F.3d
222, 228 (4th Cir. 1997) ("The Rooker-Feldman doctrine . . . makes
it clear that federal courts do not possess jurisdiction to hear constitu-
tional claims adjudicated by state courts or claims that are inextrica-
bly intertwined with the merits of a state court judgment.").
   A "federal claim is inextricably intertwined with the state-court
judgment if the federal claim succeeds only to the extent that the state
court wrongly decided the issues before it." Pennzoil Co. v. Texaco,
Inc., 481 U.S. 1, 25 (1987) (Marshall, J. concurring). The question of
whether the Virginia grievance procedure violates the Due Process
Clause of Fourteenth Amendment is so interrelated to the issues sur-
rounding the authority of the Director to set aside a hearing officer’s
decision that it would be improper to approach the matter piecemeal.
Moreover, a ruling in favor of Alder on his § 1983 claim would
require the district court to void the judgment of the state court
affirming the Director’s authority and denying Alder reinstatement.
   Alder made the decision to bring his case in state court and it was
in state court where a final order issued. Unhappy with the state
court’s ruling, Alder should have appealed to the appropriate Virginia
appellate court. Instead, he recast his claim as a civil rights violation
and filed in the federal district court what was, in effect, his appeal
of the state court ruling. This the Rooker-Feldman doctrine forbids.
Once he received a final judgment in state court, Alder’s only path to
the federal system was a petition for certiorari to the United States
Supreme Court after Virginia’s highest appellate court denied him
relief. See 28 U.S.C.A. § 1257(a). To hold otherwise would run afoul
of the principles of federalism and comity that underlie the Rooker-
Feldman doctrine. See Breckenridge, 211 F.3d at 198 ("The indepen-
dence of state courts would surely be compromised if every adverse
decision in state court merely rang the opening bell for federal litiga-
tion of the same issues.").
                                   III.
   For the foregoing reasons, we affirm the district court’s dismissal
of Alder’s § 1983 claim.
                                                             AFFIRMED